                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION
MedArbor, LLC,

      Plaintiff,

      V.                                           Case No. 2:18-cv-1249

Ohio River Laboratory/IPath, LLC, et ai.,          Judge Michael H. Watson

      Defendants.                                  Magistrate Judge Vascura

                                     ORDER

      On May 7, 2019, Magistrate Judge Vascura Issued a Report and

Recommendation ("R&R"), which recommended that the Court deny without

prejudice PlaintifTs motion for default Judgment, EOF No. 34, and that the Clerk

of Court enter default against Ohio River. R&R, ECF No. 37. The R&R advised

the parties of their right to object and warned them of the consequences of failing

to do so. Id. The deadline for filing objections has passed, and none were filed.

Accordingly, the Court ADOPTS the R&R. The Clerk SHALL ENTER DEFAULT

against Ohio River. PlaintifTs motion for default judgment, ECF No. 34, however,

is DENIED WITHOUT PREJUDICE TO RENEWAL. The Clerk shall terminate

ECF Nos. 34 and 37 as pending motions.

      IT IS SO ORDERED.




                                MICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT
